EXECUTION COPY

 

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of February
23, 2007 is among ArvinMeritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland, a company organized under the laws of Ireland,
(the “Subsidiary Borrower” and, collectively with the Company, the “Borrowers”),
the financial institutions listed on the signature pages hereto and JPMorgan
Chase Bank, National Association, in its capacity as administrative agent for
itself and the other Lenders (in such capacity, the “Administrative Agent”).
Defined terms used herein and not otherwise defined herein shall have the
meanings given to them in the Credit Agreement.

WHEREAS, the signatories hereto are parties to that certain Credit Agreement,
dated as of June 23, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
financial institutions from time to time parties thereto (the “Lenders”) and the
Administrative Agent; and

WHEREAS, the Borrowers wish to (i) repay in full the Term Loans, (ii) reduce the
Aggregate Revolving Loan Commitment and (iii) amend the Credit Agreement in
certain respects, and the Lenders party hereto and the Administrative Agent are
willing to so consent and amend the Credit Agreement on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:

1.             Amendments. Effective as of the date first above written and
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

(a)           The Aggregate Revolving Loan Commitment is hereby reduced to
$900,000,000. The new Revolving Loan Commitments of the Revolving Loan Lenders,
after giving effect to such reduction, are set forth on Annex I hereto.

(b)           Section 1.1 of the Credit Agreement is hereby amended to delete
the definition of “Senior Note Indenture” in its entirety and to replace such
definition with the following definition:

“Senior Note Indenture” means each of (a) the 1990 Senior Note Indenture, (b)
the 1998 Senior Note Indenture (c) the 2006 Senior Note Indenture and (d) any
other indenture (i) pursuant to which the Company shall have issued senior
unsecured notes or convertible notes permitted pursuant to Section 7.3(A), (ii)
with respect to which the Company has complied with Section 7.3(K)(ii) and (iii)
that contains a restriction on the creation of Liens, or a requirement of equal
and ratable sharing of Liens, if any, that is no more restrictive than the
analogous provision of the 1998 Senior Note Indenture and 2006 Senior Note
Indenture, and “Senior Note Indentures” means all of the foregoing,
collectively.

(c)           Section 7.3(F) of the Credit Agreement is hereby amended to delete
the phrase “as in effect on the Closing Date” at the end thereof and to replace
such phrase with the following phrase: “as in effect on the later of the Closing
Date and the date of such Senior Note Indenture”.

(d)           Sections 7.4(A) and 7.4(B) of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:



“(A) Debt Ratio. The Company shall not permit its Debt Ratio, calculated on a
consolidated basis for the Company and its Subsidiaries, to exceed (i) 5.00 to
1.00 on the last day of any fiscal quarter from the Closing Date through and
including the fiscal quarter ending on or about June 30, 2008, (ii) 4.75 to 1.00
on the last day of any fiscal quarter from the fiscal quarter ending on or about
September 30, 2008 through and including the fiscal quarter ending on or about
December 31, 2008, (iii) 4.50 to 1.00 on the last day of any fiscal quarter from
the fiscal quarter ending on or about March 31, 2009 through and including the
fiscal quarter ending on or about June 30, 2009, (iv) 4.25 to 1.00 on the last
day of any fiscal quarter from the fiscal quarter ending on or about September
30, 2009 through and including the fiscal quarter ending on or about June 30,
2010 and (v) 4.00 to 1.00 on the last day of any fiscal quarter thereafter.

(B) Fixed Charge Coverage Ratio. The Company shall not permit its Fixed Charge
Coverage Ratio, calculated on a consolidated basis for the Company and its
Subsidiaries, to be less than (i) 1.25 to 1.00 on the last day of any fiscal
quarter from the Closing Date through and including the fiscal quarter ending on
or about June 30, 2009 and (ii) 1.50 to 1.00 on the last day of any fiscal
quarter thereafter.”

2.             Conditions Precedent. This Amendment shall become effective as of
the date first above written if, and only if, (a) the Administrative Agent has
received (i) duly executed copies of this Amendment from the Borrowers and the
Required Lenders, (ii) duly executed copies of the Reaffirmation in the form of
Attachment A attached hereto from each Subsidiary Guarantor and (iii) for the
ratable account of each Revolving Lender which executes and delivers its
signature page hereto as and when required by the Administrative Agent, an
amendment fee equal to 0.05% of such Revolving Lender’s Revolving Loan
Commitment (after giving effect to the reduction thereto as contemplated
hereby), (b) the Company shall have repaid in full in cash the Term Loans and
(c) the Company shall have paid all fees and expenses (including, to the extent
invoiced, reimbursement of fees and expenses of the Administrative Agent’s
counsels) in connection with this Amendment and the other Loan Documents.

3.             Representations and Warranties of the Borrowers. The Borrowers
hereby represent and warrant as follows:

(a)           Each Borrower has the corporate or other power and authority and
legal right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement, as amended hereby. The execution and
delivery by each Borrower of this Amendment, and the performance of its
obligations under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by proper corporate, partnership or limited liability
company proceedings (or analogous acts in the case of the Subsidiary Borrower).

(b)           This Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of each Borrower enforceable
against such Borrower in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally.

(c)           Neither the execution and delivery by the Borrowers of this
Amendment, nor the consummation of the transactions contemplated herein and in
the Credit Agreement, as amended hereby, nor compliance with the provisions
hereof or thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Credit Agreement, as amended hereby.

 

 

2



(d)           Each representation and warranty by the Borrowers in Article VI of
the Credit Agreement, as amended hereby, is true or correct as of the date
hereof in all material respects, except to the extent that such representation
or warranty expressly relates to an earlier date (in which case such
representation and warranty shall be true and correct as of such earlier date).

(e)           Upon the effectiveness of this Amendment, no Default or Unmatured
Default exists under the terms of the Credit Agreement.

4.             Reference  to and Effect on the Credit Agreement

(a)           Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference in the Credit Agreement to “this Credit Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement, as amended hereby.

(b)           Except as specifically amended above, the Credit Agreement, as
amended hereby, and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

(c)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

5.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

7.             Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

Remainder of page intentionally left blank.

 

 

3



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered on the
date first above written.

 

ARVINMERITOR, INC., as a Borrower

 

 

By: /s/Mary A. Lehmann

Name: Mary A. Lehmann

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ARVINMERITOR FINANCE IRELAND,
as a Borrower

 

 

By: /s/Scott E. Stevens

Name: Scott E. Stevens

 

Title: Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:/s/ Robert P. Kellas

Name: Robert P. Kellas

 

Title: Executive Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





CITICORP NORTH AMERICA, INC.,

 

as a Lender

 

 

 

 

 

By:/s/ Edward D. Herko

Name: Edward D. Herko

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





UBS LOAN FINANCE LLC, as a Lender

 

 

By:/s/ Richard L. Tavrow

Name: Richard L. Tavrow

 

Title: Director

 

 

 

By: /s/ Irja R. Orsa

 

Name: Irja R. Orsa

 

Title: Associate Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





ABN AMRO BANK N.V., as a Lender

 

 

By: /s/ Alexander M. Blodi

Name: Alexander M. Blodi

Title: Managing Director

 

 

By:/s/ Nick Zorin

Name: Nick Zorin

Title: Assistant Vice President

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





BNP PARIBAS, as a Lender

 

 

By: /s/ Curtis Price

Name: Curtis Price

Title: Managing Director

 

 

By: /s/ Christopher Grumboski

Name: Christopher Grumboski

Title: Director

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





LEHMAN COMMERCIAL PAPER INC.,

as a Lender

 

 

By: /s/ Diane Albanese

Name: Diane Albanese

 

Title: Authorized Signatory

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





NATIONAL CITY BANK OF THE

MIDWEST, as a Lender

 

 

By:/s/ Kenneth M. Blackwell

Name: Kenneth M. Blackwell

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





BANK OF AMERICA, N.A., as a Lender

 

 

By:/s/ Chas McDonell

Name: Chas McDonell

 

Title: Senior Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





SUNTRUST BANK, as a Lender

 

 

By:/s/ William C. Humphries

Name: William C. Humphries

 

Title: Managing Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





BANK OF TOKYO-MITSUBISHI UFJ

TRUST COMPANY, as a Lender

 

 

By:/s/ Harumi Kambara

Name: Harumi Kambara

 

Title: AVP

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





COMERICA BANK, as a Lender

 

 

By:/s/ John M. Costa

Name: John M. Costa

 

Title: First Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





THE BANK OF NEW YORK, as a Lender

 

 

By:/s/ Kevin Higgins

Name: Kevin Higgins

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





BAYERISCHE LANDESBANK,

 

as a Lender

 

 

 

 

 

By:/s/ Catherine F. Schilling

 

Name: Catherine F. Schilling

Title: Vice President

 

 

 

 

By: /s/ George J. Schnepf

 

Name: George J. Schnepf

Title: Vice President

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





THE BANK OF NOVA SCOTIA,

as a Lender

 

 

By:/s/ Christopher J. Allen

Name: Christopher J. Allen

 

Title: Managing Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





FIFTH THIRD BANK, as a Lender

 

 

By:/s/ Michael Blackburn

Name: Michael Blackburn

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

 

By:/s/ Maggan Soderberg

Name: Maggan Soderberg

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





BANK AUSTRIA CREDITANSTALT AG,

as a Lender

 

 

By:/s/ Pavel Brezina

Name: Pavel Brezina

 

Title: Managing Director

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





LANDESBANK BADEN-WUERTTEMBERG,
New York Branch and/or Cayman Islands Branch, as a Lender

 

 

By:/s/ Karen Richard

Name: Karen Richard

 

Title: VP & Head of Corporate Desk

 

 

 

By: /s/ Simone Ehmann

 

Name: Simone Ehmann

 

Title: Vice President

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement





THE FOOTHILL GROUP, INC., as a Lender

 

 

By:/s/ Jeff Nikora

Name: Jeff Nikora

 

Title: Executive Vice President

 

 

 

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement



 

GENERAL ELECTRIC CAPITAL CORP.,
as a Lender

 

 

By:/s/ Rebecca L. Milligan

Name: Rebecca L. Milligan

 

Title: Duly Authorized Signatory

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement



ANNEX I

Revolving Loan Commitments

 

Lender

Revolving Loan Commitment

JPMorgan Chase Bank, National Association

$91,836,734.69

Citicorp North America, Inc.

$82,653,061.22

BNP Paribas

$78,061,224.49

ABN AMRO Bank N.V.

$78,061,224.49

UBS Loan Finance LLC

$78,061,224.49

Bank of America, N.A.

$59,693,877.55

Lehman Commercial Paper Inc.

$55,102,040.82

Bank of Tokyo-Mitsubishi UFJ Trust Company

$45,918,367.35

The Royal Bank of Scotland PLC

$45,918,367.35

SunTrust Bank

$45,918,367.35

Bank Austria Creditanstalt AG

$44,081,632.65

Comerica Bank

$36,734,693.88

National City Bank of The Midwest

$27,551,020.41

Fifth Third Bank

$27,551,020.41

Landesbank Baden-Wuerttemberg

$22,959,183.67

The Bank of Nova Scotia

$22,959,183.67

Bayerische Landesbank

$20,204,081.63

The Bank of New York

$18,367,346.94

The Foothill Group, Inc.

$9,183,673.47

General Electric Capital Corp.

$9,183,673.47

Total

$900,000,000

 

 



ATTACHMENT A

Reaffirmation

dated as of February 23, 2007

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to that certain Credit Agreement, dated as of June 23, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ArvinMeritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland, the financial institutions from time
to time parties thereto (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”), which Amendment No. 1 is dated as of February 23, 2007 (the
“Amendment”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned reaffirms the terms and conditions of that certain Subsidiary
Guaranty, dated as of June 23, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, including to add additional Subsidiary
Guarantors, the “Subsidiary Guaranty”), by and among each of the undersigned in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Secured Obligations, and acknowledges and agrees that the Subsidiary Guaranty
and each other Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Remainder of page intentionally left blank.

 

 

A-1



IN WITNESS WHEREOF, this Reaffirmation has been duly executed and delivered on
the date first above written.

 

 

ARVINYL WEST, INC

ARVIN INTERNATIONAL HOLDINGS, LLC

ARVINMERITOR ASSEMBLY, LLC

ARVINMERITOR BRAKE HOLDINGS, INC.

ARVINMERITOR HOLDINGS MEXICO, INC.

ARVINMERITOR OE, LLC

ARVINMERITOR TECHNOLOGY, LLC

ARVIN REPLACEMENT PRODUCTS FINANCE, LLC

EUCLID INDUSTRIES, LLC

GABRIEL EUROPE, INC.

GABRIEL RIDE CONTROL PRODUCTS, INC.

MAREMONT CORPORATION

MAREMONT EXHAUST PRODUCTS, INC.

MERITOR I ACQUISITION CORPORATION

MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), INC.

MERITOR HEAVY VEHICLE SYSTEMS, LLC

MERITOR HEAVY VEHICLE SYSTEMS (MEXICO),
INC.

MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.

MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.

MERITOR LIGHT VEHICLE SYSTEMS (SPAIN) INC.

MERITOR MANAGEMENT CORP.

MERITOR TECHNOLOGY, INC.

MERITOR TRANSMISSION CORPORATION

ARVINMERITOR FILTERS OPERATING CO., LLC

ARVINMERITOR FILTERS HOLDING CO., LLC

ARVIN TECHNOLOGIES, INC.

ARVINMERITOR, INC., a Nevada corporation

ARVIN INDUSTRIES FOREIGN SALES CORPORATION

ARVINMERITOR EMISSIONS TECHNOLOGIES SPARTANBURG, INC.

ARVINMERITOR HOLDINGS, LLC

AVM, INC.

 

 

By: /s/ Mary A. Lehmann

 

Name: Mary A. Lehmann

 

Title: Vice President and Treasurer

 

 

 

Signature Page to

Reaffirmation

(Amendment No. 1 to Credit Agreement)





ARVINMERITOR B.V.

 

By: /s/ Hugorinus C. Nuijt

 

Name: Hugorinus C. Nuijt

Title: Director

 

 

MERITOR HOLDINGS NETHERLANDS B.V.

 

 

By: /s/ Hugorinus C. Nuijt

 

Name: Hugorinus C. Nuijt

Title: Director

 

 

ARVINMERITOR LIMITED

 

 

By: /s/ Rakesh Sachdev

 

Name: Rakesh Sachdev

Title: Director

 

 

ARVIN EUROPEAN HOLDINGS (UK) LIMITED

 

 

By: /s/ Rakesh Sachdev

 

Name: Rakesh Sachdev

Title: Director

 

 

ARVINMERITOR SWEDEN AB

 

 

By: /s/ A. Johnson

 

Name: A. Johnson

Title: Director

 

 

MERITOR LUXEMBOURG S.A.R.L.

 

By: /s/ John A. Crable

 

Name: John A. Crable

Title: Manager

 

 

Signature Page to

Reaffirmation

(Amendment No. 1 to Credit Agreement)



IN WITNESS whereof the undersigned has executed this Reaffirmation as a deed the
day and year first above written.

 

 

 

 

 

 

 

EXECUTED AS A DEED by ARVIN CAYMAN ISLANDS, LTD.

 

/s/ Mary A. Lehmann

 

Duly Authorised Signatory

 

 

 

 

 

Name:

Mary A. Lehmann

 

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

/s/ Bonnie Wilkinson

 

Signature of Witness

 

 

 

Name:

Bonnie Wilkinson

 

 

 

Address:

2135 West Maple Road

Troy, MI 48084

 

 

 

Occupation:

Attorney

 

 

 

 

(Note: These details are to be completed in the witness's own hand writing.)

 

 

 

 

Signature Page to

Reaffirmation

(Amendment No. 1 to Credit Agreement)



IN WITNESS whereof the undersigned has executed this Reaffirmation as a deed the
day and year first above written.

 

 

 

 

 

 

 

EXECUTED AS A DEED by MERITOR CAYMAN ISLANDS, LTD.

 

/s/ Mary A. Lehmann

 

Duly Authorised Signatory

 

 

 

 

 

Name:

Mary A. Lehmann

 

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

/s/ Bonnie Wilkinson

 

Signature of Witness

 

 

 

Name:

Bonnie Wilkinson

 

 

 

Address:

2135 West Maple Road

Troy, MI 48084

 

 

 

Occupation:

Attorney

 

 

 

 

(Note: These details are to be completed in the witness's own hand writing.)

 

 

 

 

Signature Page to

Reaffirmation

(Amendment No. 1 to Credit Agreement)



IN WITNESS whereof the undersigned has executed this Reaffirmation as a deed the
day and year first above written.

 

 

 

 

 

 

 

EXECUTED AS A DEED by MERITOR FINANCE CAYMAN ISLANDS, LTD.

 

/s/ Mary A. Lehmann

 

Duly Authorised Signatory

 

 

 

 

Name:

Mary A. Lehmann

 

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

/s/ Bonnie Wilkinson

 

Signature of Witness

 

 

 

Name:

Bonnie Wilkinson

 

 

 

Address:

2135 West Maple Road

Troy, MI 48084

 

 

 

Occupation:

Attorney

 

 

 

 

(Note: These details are to be completed in the witness's own hand writing.)

 

 

 

 

Signature Page to

Reaffirmation

(Amendment No. 1 to Credit Agreement)

 

 